                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6       BILLY G. ASEMANI, #339096,                          Case No. 18-cv-06382-CRB (PR)
                                   7                    Plaintiff,                             ORDER DENYING MOTION FOR
                                                                                               LEAVE TO PROCEED IN
                                   8             v.                                            FORMA PAUPERIS AND
                                                                                               DISMISSING ACTION WITHOUT
                                   9       ISLAMIC REPUBLIC OF IRAN, et al.,                   PREJUDICE
                                  10                    Defendant(s).                          (ECF Nos. 5, 8 & 11)

                                  11                                                      I.
                                  12            Plaintiff, a prisoner at the Eastern Correctional Institution (ECI) in Westover, Maryland
Northern District of California
 United States District Court




                                  13   and frequent federal court litigant, has filed a second pro se civil action in this court seeking

                                  14   enforcement of a Maryland state court default judgment he obtained against the Islamic Republic

                                  15   of Iran (Iran). Plaintiff also seeks to proceed in forma pauperis (IFP) under 28 U.S.C. § 1915.1

                                  16                                                  II.
                                                The Prison Litigation Reform Act (PLRA) was enacted, and became effective, on April 26,
                                  17
                                       1996. It provides that a prisoner may not bring a civil action or appeal a civil judgment under 28
                                  18
                                       U.S.C. § 1915 “if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
                                  19   any facility, brought an action or appeal in a court of the United States that was dismissed on the
                                  20   grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,
                                  21   unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

                                  22   “Section 1915(g)’s cap on prior dismissed claims applies to claims dismissed both before and after
                                       the [PLRA’s] effective date.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
                                  23

                                  24

                                  25
                                       1
                                  26    Plaintiff’s first pro se civil action in this court seeking enforcement of the Maryland state court
                                       default judgment was transferred to the United States District Court for the District of Columbia.
                                  27   See Asemani v. Iran, No. 18-cv-00368-CRB (PR) (N. D. Cal. June 18, 2018) (order of transfer).
                                       But the District of Columbia found that plaintiff was precluded from proceeding IFP and
                                  28   dismissed the action without prejudice to filing a paid action. See Asemani v. Iran, No. 18-cv-
                                       1459-UNA (D.D.C. July 10, 2018) (order denying IFP and dismissing action without prejudice).
                                               Plaintiff has had three or more prior prisoner actions dismissed by a federal court on the
                                   1
                                       grounds that they are frivolous, malicious, or fail to state a claim upon which relief may be
                                   2
                                       granted. See Asemani v. U.S. Citizenship & Immigration Servs., 797 F.3d 1069, 1073 (D.C. Cir.
                                   3   2015) (“While incarcerated, at least three of [Asemani’s] suits have been dismissed on grounds
                                   4   qualifying as “strikes” for purposes of the three-strikes rule.”).2 In prior litigation, plaintiff also
                                   5   “conceded that he has three strikes.” Id. Because plaintiff has three or more strikes, he may

                                   6   proceed IFP only if he is seeking relief from a danger of serious physical injury which was
                                       “imminent” at the time of filing. See Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007).
                                   7

                                   8                                                      III.
                                               Under the law of the circuit, a plaintiff must be afforded an opportunity to persuade the
                                   9
                                       court that § 1915(g) does not bar IFP status for him. See Andrews v. King, 398 F.3d 1113, 1120
                                  10
                                       (9th Cir. 2005). Here, plaintiff preemptively submitted an affidavit attesting that he is “eligible to
                                  11   proceed IFP, pursuant to Title 28 § 1915(g)’s imminent-danger exception” to the three strikes rule.
                                  12   Aff. (ECF No. 6) at 1. But for the reasons set forth below, the court finds that plaintiff does not
Northern District of California
 United States District Court




                                  13   qualify for the imminent danger exception.
                                                                                          A.
                                  14
                                               Plaintiff claims he is under imminent danger of serious physical injury because he has
                                  15
                                       received “threats of physical violence by other [] inmates” and has “no outdoor exercise.” Aff. at
                                  16
                                       2, 3. But plaintiff’s allegations of imminent danger are wholly unrelated to the subject matter of
                                  17   the instant action. The operative complaint and exhibits make clear that the instant action is an
                                  18   attempt to enforce a Maryland state court default judgment against Iran by securing Iranian
                                  19   government assets held by Visa International Services Association (Visa International). See

                                  20   Compl. at 2-4 & Ex. A. The purported imminent dangers plaintiff faces have nothing to do with
                                       his action to enforce a state court default judgment against Iran.
                                  21

                                  22
                                       2
                                  23    See, e.g., Asemani v. Wexford Health Sources, Inc., No. 16-cv-3488-RDB, 2016 WL 6462065, at
                                       *2 (D. Md. Oct. 31, 2016) (“Complaint will be dismissed without prejudice for failure to state a
                                  24   cognizable constitutional claim”); Asemani v. Hershberger, No. 12-cv-729-RDB, 2012 WL
                                       869006, at **2-3 (D. Md. Mar. 13, 2012) (“Complaint will be dismissed for failure to state a
                                  25   claim”); Asemani v. Maynard, No. 11-cv-869-RDB, 2011 WL 1325219, at *2 (D. Md. Apr. 6,
                                       2011) (“complaint . . . fails to state a cognizable federal claim”); Asemani v. Napolitano, No. 10-
                                  26   cv-1029-RDB, 2010 WL 8813521, at *2 (D. Md. May 4, 2010) (“The Court finds the Complaint
                                       to be frivolous.”); Asemani v. Fisher, No. 08-cv-3272-RDB, 2008 WL 7556395, at *1 (D. Md.
                                  27   Dec. 15, 2008) (“complaint . . . does not amount to a federally cognizable claim”); Asemani v.
                                       Iran, No. 07-cv-693-CMH/BRP, 2007 WL 9658003, at *2 (E.D. Va. Aug. 3, 2007) (“complaint
                                  28   will be dismissed . . . as malicious”).

                                                                                           2
                                              The Second Circuit has held that “the complaint of a three-strikes litigant must reveal a
                                   1
                                       nexus between the imminent danger it alleges and the claims it asserts, in order for the litigant to
                                   2
                                       qualify for the ‘imminent danger’ exception of § 1915(g).” Pettus v. Morgenthau, 554 F.3d 293,
                                   3   298 (2d Cir. 2009). The Ninth Circuit also has recognized that the imminent danger alleged must
                                   4   be sufficiently related to a claim in the complaint for the imminent danger exception to apply. See
                                   5   Williams v. Paramo, 775 F.3d 1182, 1190 (9th Cir. 2015) (Williams I) (finding plaintiff’s

                                   6   allegations of ongoing danger – threats to her safety by other inmates – “clearly related to her
                                       initial complaint” regarding rumors started by defendants) (emphasis added). District courts in
                                   7
                                       this circuit accordingly have found that the plaintiff asserting the imminent danger exception must
                                   8
                                       show a nexus between the imminent danger alleged and a claim in the complaint. See Johnson v.
                                   9
                                       Sonoma Cty. Main Adult Det. Facility, No. 14-cv-05397-CW (PR), 2015 WL 1744281, at *2
                                  10   (N.D. Cal. Apr. 15, 2015); Pinson v. Frisk, No. 13-cv-05502-VC (PR), 2015 WL 738253, at *3
                                  11   (N.D. Cal. Feb. 20, 2015). This court agrees. In order to qualify for the imminent danger
                                  12   exception, plaintiff must show that: (1) the imminent danger of serious physical injury alleged is
Northern District of California
 United States District Court




                                       fairly traceable to unlawful conduct asserted in the complaint; and (2) a favorable judicial outcome
                                  13
                                       would redress that injury. See id.
                                  14
                                              Here, plaintiff’s allegations of imminent danger bear no relation to Iran’s unlawful conduct
                                  15
                                       which forms the basis for his complaint for enforcement of a state court judgment against Iran.
                                  16   Plaintiff claims imminent danger of serious physical injury because he has been threatened with
                                  17   violence by other inmates and cannot get outdoor exercise for fear of violence by other inmates.
                                  18   Aff. at 2-4. He does not allege that other inmates are threatening him because he is pursuing a

                                  19   state court judgment against Iran or that Iran is somehow responsible for the threats or his lack of
                                       outdoor exercise. Nor can he. The only connection plaintiff attempts to draw between the instant
                                  20
                                       action for enforcement of a state court judgment against Iran and the purported dangers he faces is
                                  21
                                       to argue that permitting him to collect on his judgment against Iran would allow him to hire an
                                  22   attorney who could assist him in transferring to a facility where he can receive protective custody
                                  23   and access an outdoor exercise area without having to interact with other protected custody
                                  24   inmates. See id. at 3. This will not do. Plaintiff does not qualify for the three strikes exception in

                                  25   connection with this action because none of the purported dangers he faces are fairly traceable to
                                       Iran or sufficiently related to the instant action for enforcement of a state court judgment against
                                  26
                                       Iran. Accord Pinson, 2015 WL 738253, at **3-4 (rejecting imminent danger exception where
                                  27
                                       plaintiff’s allegations insufficient to show imminent danger is fairly traceable to alleged unlawful
                                  28
                                       conduct in complaint or that favorable outcome will redress threat of danger).
                                                                                      3
                                                                                          B.
                                   1
                                               Plaintiff does not qualify for § 1915(g)’s imminent danger exception for the additional
                                   2
                                       reason that his allegations do not rise to the level of imminent danger of serious physical injury.
                                   3           Although plaintiff alleges that he has been threatened with violence by other inmates, he
                                   4   concedes that this was “remedie[d]” by his placement in administrative segregation. Aff. at 2; see
                                   5   Medberry v. Butler, 185 F.3d 1189, 1191, 1193 (11th Cir. 1999) (finding plaintiff had not alleged

                                   6   imminent danger where he had been in danger when housed in the general prison population, but
                                       where prison officials had moved him to administrative segregation for his safety); see also
                                   7
                                       Andrews, 493 F.3d at 1053 (citing Medberry for the proposition that “district courts should
                                   8
                                       determine whether there is an ‘imminent danger of serious physical injury’ on the basis of the
                                   9
                                       conditions at the time the complaint was filed”). There is no indication that ECI officials will
                                  10   move him out of protected status or that he will be in imminent danger of serious physical injury
                                  11   from violence by other inmates because of “events that are already taking place” or “events ready
                                  12   to take place.” Andrews, 493 F.3d at 1056 (internal quotes omitted). Mere speculation is not
Northern District of California
 United States District Court




                                       enough. See id. Plaintiff’s allegations do not rise to the level of imminent danger of serious
                                  13
                                       physical injury from violence by other inmates.
                                  14
                                               Nor do plaintiff’s allegations rise to the level of imminent danger of serious physical injury
                                  15
                                       from lack of outdoor exercise. First, plaintiff does not describe any serious health effects from the
                                  16   purported lack of outdoor exercise. Cf. Reberger v. Baker, 657 F. App’x 681, 684 (9th Cir. 2016)
                                  17   (finding, even where plaintiff alleged ill health effects from lack of exercise, that his “conclusory
                                  18   allegation that he is suffering joint pain and arthritis as a result of his smaller exercise yard in

                                  19   administrative segregation does not constitute a plausible allegation of imminent danger”).
                                       Second, plaintiff concedes that his lack of outdoor exercise is by his own choice, rather than by
                                  20
                                       ECI officials’ decision; he can access the outdoor exercise area with other protected custody
                                  21
                                       inmates but elects not to do so. See Aff. at 7 (“Asemani’s . . . lack of access to outdoor exercise is
                                  22   not an outright denial of the same, by ECI officials.”); id. at 3 (“outside exercise” is available “if
                                  23   Asemani goes out with the rest of the P[rotective C[ustody] inmates, which is a non-starter for
                                  24   [Asemani]”). But cf. Thomas v. Ponder, 611 F.3d 1144, 1152 (9th Cir. 2010) (finding plaintiff

                                  25   may state a claim against prison officials under 42 U.S.C. § 1983 where prison officials “made and
                                       reviewed the decision” to deny plaintiff any exercise outside his cell). Plaintiff’s allegations do
                                  26
                                       not rise to the level of imminent danger of serious physical injury from lack of outdoor exercise.
                                  27

                                  28
                                                                                           4
                                                                                       IV.
                                   1
                                              Because plaintiff has three or more strikes and does not qualify for the imminent danger
                                   2
                                       exception, 28 U.S.C. § 1915(g) bars him from proceeding IFP. Accordingly, plaintiff’s motion for
                                   3   leave to proceed IFP (ECF No. 5) is DENIED and this action is DISMISSED without prejudice to
                                   4   reopening upon plaintiff’s payment of the applicable $400 filing fee.
                                   5          The clerk is instructed to close the file and terminate plaintiff’s remaining miscellaneous

                                   6   motions (see ECF Nos. 8 & 11) as moot.

                                   7          IT IS SO ORDERED.
                                   8   Dated: January 30, 2019
                                   9                                                   ______________________________________
                                                                                       CHARLES R. BREYER
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        5
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        BILLY G. ASEMANI,
                                   7                                                          Case No. 3:18-cv-06382-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        ISLAMIC REPUBLIC OF IRAN, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on January 30, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  16
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Billy G. Asemani ID: 339096
                                       aka Ghafour Asemani
                                  21   Eastern Corr. Institution -- East
                                       30420 Revells Neck Road
                                  22   Westover, MD 21890
                                  23

                                  24   Dated: January 30, 2019
                                                                                          Susan Y. Soong
                                  25                                                      Clerk, United States District Court
                                  26
                                                                                          By:________________________
                                  27                                                      Lashanda Scott, Deputy Clerk to the
                                  28                                                      Honorable CHARLES R. BREYER

                                                                                          6
